DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203373307 U in view of CN 208576933 U.

Machine-generated translations of CN 203373307 U and CN 208576933 U accompany this action.  In reciting this rejection, the examiner will cite these translations.

CN 203373307 U discloses an optical clear adhesive film (Page 1, Background Technique, lines 8 - 12), comprising: an adhesive layer; a first protective film; and a second protective film, wherein the first protective film and the second protective film are attached to opposite sides of the adhesive layer (Page 1, lines 17 – 21); wherein the first protective film has a first body and a first tearing part, the first body has a first side, and the first tearing part extends from the first side (Page 1, lines 17 – 39) as in claims 1 and 11. With respect to claims 3 and 13, a number of the first tearing part is at least one, and a shape of the first tearing part is a rectangle (Figure 1, #31). Regarding claims 6 and 16, the second protective film has a second body and a second tearing part, the second body has a second side, and the second tearing part extends from the second side (Figure 1, #1, wherein the width of the film acts as a tearing part). For claims 7 and 17, the second tearing part and the first tearing part are positioned on a same side of the optical clear adhesive film (Figure 1). In claims 8 and 18, a vertical projection of the adhesive layer on the first protective film is positioned in the first body, a vertical projection of the adhesive layer on the second protective film is positioned in the second body, and a vertical projection of the first body on the second protective film overlaps with the second body (Figure 1). With regard to claims 10 and 20, a shape of the colloid layer is a rectangle having a connecting portion, the connecting portion is positioned at a corner of the rectangle, and the connecting portion is disposed on the colloid layer adjacent to a position of the first tearing part (Figure 1). However, CN 203373307 U fails to disclose a colloid layer, a thickness of the colloid layer ranges between 0.5 micrometers and 30 micrometers or between 1 micron and 25 microns, the first tearing part extends from an entire of the first side, the first side has a plurality of line segments that are not connected to each other, and at least two of the line segments that are not connected to each other extend out of the first tearing part, and the first side comprises a first line segment and a second line segment at opposite ends of the first side, the first side further comprises a third line segment positioned in a middle of the first line segment and the second line segment, and the first line segment, the second line segment, and the third line segment each extend out of one of the first tearing part.  

CN 208576933 U teaches a display technology with a colloid layer as an adhesive structure (Page 1, lines 8 – 15), wherein the colloid layer has a first protective film; and a second protective film, wherein the first protective film and the second protective film are attached to opposite sides of the adhesive layer (Page 1, lines 17 – 27); wherein the first protective film has a first body and a first tearing part, the first body has a first side, and the first tearing part extends from the first side (Page 1, lines 17  to Page 2, line 2, line 10) for the purpose of being able to remove the release film without tearing the colloid material (Page 3, lines 1 – 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a colloid layer protected by first and second protective films in CN 203373307 U in order to be able to remove the release film without tearing the colloid material as taught by CN 208576933 U.

With regard to the limitations of “a thickness of the colloid layer ranges between 0.5 micrometers and 30 micrometers or between 1 micron and 25 microns”, CN 203373307 U clearly discloses that the thickness of the optical clear adhesive varying depending on which assembly the adhesive is being used in, display or lens assembly, touch screen or panel (Page 1, lines 8 – 12).  Therefore, it would have been an obvious matter of design choice to select a thickness between 1 and 25 microns for the colloid layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

With regard to the limitation of “the first tearing part extends from an entire of the first side”, it would have been an obvious matter of design choice to have the first tearing part extends from an entire of the first side, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04. 

 With regard to the limitation of “the first side has a plurality of line segments that are not connected to each other, and at least two of the line segments that are not connected to each other extend out of the first tearing part, and the first side comprises a first line segment and a second line segment at opposite ends of the first side, the first side further comprises a third line segment positioned in a middle of the first line segment and the second line segment, and the first line segment, the second line segment, and the third line segment each extend out of one of the first tearing part”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple line segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        August 20, 2022